DETAILED ACTION
This Office Action is in response to the filing of the application on 6/05/2018. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-10 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rack” in claim 2 line 3, the “first balls” in claim 5 line 2, the “second balls” in claim 6 line 3, and the “third balls” in claim 9 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Specification
The abstract of the disclosure is objected to because line 1 of the abstract recites the language “is disclosed” which is an implied phrase and unnecessary in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3 and 14 are objected to because of the following informalities:
Claim 3 line 2 recites the language “inwards extends.” Examiner suggests changing to read --extends inward-- in order to correct a grammatical issue. 
Claim 14 line 4 recites the language “a torque sensor fitting an upper end.” Examiner suggests changing to read --a torque sensor fitted on an upper end-- in order to fix a grammatical issue. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Z-axis rotating mechanism, Y-axis rotating mechanism (only line 5), X-axis rotating mechanism, and Y-axis driving mechanism (also in claims 2-3) in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Any remaining claims are rejected for being dependent on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 9-10 recite the term “a desktop of the working platform.” It is unclear what structure is being referred to by this claim limitation, as the term “desktop” doesn’t appear to have any conventional meanings related to the working platform of the claimed invention, and the specification and drawings both lack a detailed description of what this structure is meant to be.
Claim 1 recites the limitation "the axis of the annular bracket" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 lines 3-4 recite the limitation “the sliding block for locating the annular sliding cover.” It is unclear what is meant by the term “for locating” as the term has no well-understood meaning in the art, and the specification lacks a clear description of what is meant by the term.
Claim 9 recites the limitation "both side walls of the arc-shaped sliding rail" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "both side walls of the slipway" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected for being dependent on a rejected claim. 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination does not disclose all of the claimed limitations of claim 1. Specifically, the Y-axis rotating mechanism with an annular bracket and annular sliding cover, with a driving mechanism driving it, and a sliding block that locates the annular sliding cover, where the driving mechanism rotates with the annular sliding cover.

Bonutti teaches a similar device for causing pronation/ supination of an arm, with a y-axis rotating mechanism, having a sliding cover and a bracket, and a sliding block. Bonutti lacks rotating the ankle and having a foot plate, an X-axis rotation or a Z-axis rotation, the sliding cover and bracket being annular, and a Y-axis driving mechanism that drives the sliding cover to move the X-axis rotating mechanism that is fastened to it. 
Celik teaches a device for causing 3-DOF movement of an arm, with X,Y,Z axis rotating mechanism, an annular sliding cover, and a Y-axis driving mechanism. Celik lacks rotating the ankle or having a footplate, having an annular bracket, having a sliding block for locating the annular sliding cover, nor having the annular sliding cover and the X-axis rotating mechanism synchronously rotate on one side of the annular sliding cover. 
The above references do not lend themselves to any obvious modifications to overcome their deficiencies, as the changes would be too substantive and would destroy the principle of operation of the devices. Thus, as the prior art of record does not disclose all of the claimed structural and functional limitations of the claims, the application is deemed allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bonutti et al. (US Pat. 10,667,938), Celik (US Pat. 10,123,929), Bonutti et al. (US Pat. 8,251,935), Shiraishi et al. (US Pub. 2009/0305850), Carignan et al. (US Pat. 7,862,524), Malosio et al. (US Pat. 9,730,852), Hotchkiss et al. (US Pat. 5,376,091), Peles (US Pub. 2004/0243025), Bonutti et al. (US Pat. 7,452,342), Kaiser (US Pat. 5,399,147), Quintinskie, Jr. (US Pat. 6,007,500), Mcleod (US Pat. 5,897,464), Zoller et al. (US Pub. 2005/0137065), Donovan et al. (US Pat. 5,203,321), Lepley et al. (US Pat. 4,452,447), Hotchkiss et al. (US Pat. 5,372,597), and Zhang et al. (US Pat. 8,795,139) are cited to show similar devices for moving limbs of a person about one or more axes, and/or having a rotation mechanism similar to an annular bracket and annular sliding cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW D ZIEGLER/Examiner, Art Unit 3785        

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785